DETAILED ACTION
This action is a response to an application filed 11/1/19 in which claims 1-15 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-9 and 11-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vobbilisetty et al. Pub. No.: 2016/0043950, herein Vobbilisetty. 
As to claim 1, Vobbilisetty teaches a method for transmitting packets, comprising: 
receiving, by a local edge device, a first notification message from an opposite edge device, parsing out a first host route from the first notification message, and adding a first forwarding table entry to a software forwarding table, wherein the first forwarding table entry comprises a correspondence between the first host route and an interface receiving the first notification message (Vobbilisetty [0057] During operation, a switch in network 100, such as switch 103, learns end device 111's MAC address via a local edge port (e.g., based on Ethernet MAC address learning). Upon learning the MAC address, switch 103 creates an entry comprising the MAC address and a corresponding egress port identifier (interface) of the port coupling end device 111 in a forwarding table 181 (e.g., a software table, such as a forwarding database [0058] Upon receiving the notification message, a respective other switch stores the learned MAC address in the local forwarding table in association with switch 103's identifier (interface)).; and 
inquiring, by the local edge device, after receiving a packet, a hardware forwarding table according to a destination address of the packet, if there is no forwarding table entry matched with the destination address in the hardware forwarding table, inquiring the software forwarding table according to the destination address of the packet, if there is a forwarding table entry matched with the destination address in the software forwarding table, sending the packet according to the forwarding table entry matched with the destination address (Vobbilisetty [0061] Switch 103 determines that the destination MAC address of packet 190 is not present in hardware table 182. Switch 103 then checks whether the MAC address is present in forwarding table 181. Since switch 103 has learned end device 116's MAC address from a notification message from switch 102, forwarding table 181 includes an entry comprising end device 116's MAC address and the switch identifier of switch 102. Switch 102 then creates a corresponding entry in hardware table 182 with end device 116's MAC address and a corresponding egress port)

As to claim 8, Vobbilisetty teaches a local edge device, comprising a processor and a non-transitory machine readable storage medium, the non-transitory machine readable storage medium storing machine-executable instructions executable by the processor, and the processor being driven by the machine-executable instructions to (Vobbilisetty Fig. 6 switch 600 storage device packet processor):  
98850918.1- 4 -receive a first notification message from an opposite edge device, parse out a first host route from the first notification message, and add a first forwarding table entry to a software forwarding table, wherein the first forwarding table entry comprises a correspondence between the first host route and an interface receiving the first notification message (Vobbilisetty [0057] During operation, a switch in network 100, such as switch 103, learns end device 111's MAC address via a local edge port (e.g., based on Ethernet MAC address learning). Upon learning the MAC address, switch 103 creates an entry comprising the MAC address and a corresponding egress port identifier (interface) of the port coupling end device 111 in a forwarding table 181 (e.g., a software table, such as a forwarding database [0058] Upon receiving the notification message, a respective other switch stores the learned MAC address in the local forwarding table in association with switch 103's identifier (interface)).;  and 
inquire, after receiving a packet, a hardware forwarding table according to a destination address of the packet, if there is no forwarding table entry matched with the destination address in the hardware forwarding table, inquire the software forwarding table according to the destination address of the packet, if there is a forwarding table entry matched with the destination address in the software forwarding table, send the packet according to the forwarding table entry matched with the destination address (Vobbilisetty [0061] Switch 103 determines that the destination MAC address of packet 190 is not present in hardware table 182. Switch 103 then checks whether the MAC address is present in forwarding table 181. Since switch 103 has learned end device 116's MAC address from a notification message from switch 102, forwarding table 181 includes an entry comprising end device 116's MAC address and the switch identifier of switch 102. Switch 102 then creates a corresponding entry in hardware table 182 with end device 116's MAC address and a corresponding egress port)

As to claim 15, Vobbilisetty teaches a non-transitory machine readable storage medium, storing machine- executable instructions, wherein the machine-executable instructions are configured to drive, when being called and executed by a processor, the processor to (Vobbilisetty Fig. 6 switch 600 storage device packet processor):  
 receive a first notification message from an opposite edge device, parse out a first host route from the first notification message, and add a first forwarding table entry to a software forwarding table, wherein the first forwarding table entry comprises a correspondence between the first host route and an interface receiving the first notification message (Vobbilisetty [0057] During operation, a switch in network 100, such as switch 103, learns end device 111's MAC address via a local edge port (e.g., based on Ethernet MAC address learning). Upon learning the MAC address, switch 103 creates an entry comprising the MAC address and a corresponding egress port identifier (interface) of the port coupling end device 111 in a forwarding table 181 (e.g., a software table, such as a forwarding database [0058] Upon receiving the notification message, a respective other switch stores the learned MAC address in the local forwarding table in association with switch 103's identifier (interface)); and  
(Vobbilisetty [0061] Switch 103 determines that the destination MAC address of packet 190 is not present in hardware table 182. Switch 103 then checks whether the MAC address is present in forwarding table 181. Since switch 103 has learned end device 116's MAC address from a notification message from switch 102, forwarding table 181 includes an entry comprising end device 116's MAC address and the switch identifier of switch 102. Switch 102 then creates a corresponding entry in hardware table 182 with end device 116's MAC address and a corresponding egress port)

As to claim 2, Vobbilisetty teaches the method of claim 1, wherein the adding a first forwarding table entry to a software forwarding table comprises: adding, if the first notification message carries a preset tag, the first forwarding table entry to the software forwarding table, wherein the preset tag indicates that the first notification message carries a host route (Vobbilisetty [0058] Upon receiving the notification message, a respective other switch stores the learned MAC address in the local forwarding table in association with switch 103's identifier. For example, switch 102 stores the learned MAC address and switch 103's identifier in forwarding table 185. In some embodiments, the entry includes a bitmap (preset tag) indicating the MAC address's association with switch 103. For example, network 100 includes five switches. Hence, a bitmap of five bits can indicate the association between a MAC address and a corresponding switch. For example, the entry in forwarding table 185 can include a bitmap "00100," which indicates that the MAC address is associated with switch 103)
	Claim 9 is rejected for the same reasons stated in claim 2.






As to claim 4, Vobbilisetty teaches the method of claim 1, wherein the method further comprises: receiving a second notification message from the opposite edge device, parsing out a network segment route from the second notification message, and adding a second forwarding table entry to the hardware forwarding table, wherein the second forwarding table entry comprises a correspondence between the network segment route and an interface receiving the second notification message (Vobbilisetty [0057] switch 103 creates a notification message, includes the learned MAC address in the notification message, and sends the notification message to other switches in network 100.  [0058] Upon receiving the notification message, a respective other switch stores the learned MAC address in the local forwarding table in association with switch 103's identifier [0059] Switches 102 and 105 can also share the respective learned MAC addresses with other switches in network 100 (second message). [0061] Switch 102 then creates a corresponding entry in hardware table 182 with end device 116's MAC address and a corresponding egress port)

	Claim 11 is rejected for the same reasons stated in claim 4.


As to claim 5, Vobbilisetty teaches the method of claim 1, wherein the method further comprises: receiving a third notification message from an access device, parsing out a second host route from the third notification message, and adding a third forwarding table entry to the hardware forwarding table, wherein the third forwarding table entry comprises a correspondence between the second host route and an interface receiving the third notification message (Vobbilisetty [0057] switch 103 creates a notification message, includes the learned MAC address in the notification message, and sends the notification message to other switches in network 100.  [0058] Upon receiving the notification message, a respective other switch stores the learned MAC address in the local forwarding table in association with switch 103's identifier [0059] Switches 102 and 105 can also share the respective learned MAC addresses with other switches in network 100 (third message). [0061] Switch 102 then creates a corresponding entry in hardware table 182 with end device 116's MAC address and a corresponding egress port)

	Claim 12 is rejected for the same reasons stated in claim 5.



As to claim 6, Vobbilisetty teaches the method of claim 1, wherein the method further comprises: adding, when there is the forwarding table entry matched with the destination address in the software forwarding table, the forwarding table entry matched with the destination address to the hardware forwarding table (Vobbilisetty [0061] During operation, end device 112 sends a packet 190 to end device 116. Switch 103 receives the packet and learns the source MAC address of packet 190 (i.e., end device 112's MAC address), as described above. Switch 103 determines that the destination MAC address of packet 190 is not present in hardware table 182. Switch 103 then checks whether the MAC address is preent in forwarding table 181. Since switch 103 has learned end device 116's MAC address from a notification message from switch 102, forwarding table 181 includes an entry comprising end device 116's MAC address and the switch identifier of switch 102. Switch 102 then creates a corresponding entry in hardware table 182 with end device 116's MAC address and a corresponding egress port)

Claim 13 is rejected for the same reasons stated in claim 6.


As to claim 7, Vobbilisetty teaches the method of claim 1, wherein the method further comprises: acquiring a third host route of a host in a data center where the local edge device is located, generating a fourth notification message comprising the third host route, and sending the fourth notification message to the opposite edge device, such that the opposite edge device adds a forwarding table entry corresponding to the third host route to the software forwarding table (Vobbilisetty [0057] switch 103 creates a notification message, includes the learned MAC address in the notification message, and sends the notification message to other switches in network 100.  [0058] Upon receiving the notification message, a respective other switch stores the learned MAC address in the local forwarding table in association with switch 103's identifier [0059] Switches 102 and 105 can also share the respective learned MAC addresses with other switches in network 100 (fourth message). [0061] Switch 102 then creates a corresponding entry in hardware table 182 with end device 116's MAC address and a corresponding egress port)

	Claim 14 is rejected for the same reasons stated in claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vobbilisetty and Bickhart et al. (Pub. No.: 2017/0373973), herein Bickhart.

As to claim 3, Vobbilisetty teaches the method of claim 1, wherein the adding a first forwarding table entry to a software forwarding table comprises: adding, if a source address of the first notification message is located in a neighbor table, the first forwarding table entry to the software forwarding table, wherein the neighbor table is used to record an address of an edge device (Vobbilisetty [0058] Upon receiving the notification message, a respective other switch stores the learned MAC address in the local forwarding table in association with switch 103's identifier. For example, switch 102 stores the learned MAC address and switch 103's identifier in forwarding table 185.) 



	Vobbilisetty does not teach

which is an Ethernet Virtual 98850918.1- 3 -Private Network (EVPN) neighbor of the local edge device and located in another data center.  

	However Bickhart does teach

which is an Ethernet Virtual 98850918.1- 3 -Private Network (EVPN) neighbor of the local edge device and located in another data center (Bickhart [0008] PE devices implementing an EVPN)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Vobbilisetty with Bickchart, because Bickhart teaches us [0005] To facilitate inter-subnet forwarding among customer endpoints across different L3 subnets, a PE device may be configured with an EVPN instance that uses an integrated routing and bridging (IRB) interface to locally perform L3 routing of inter-subnet traffic rather than via an L3 gateway.

Claim 10 is rejected for the same reasons stated in claim 3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/             Primary Examiner, Art Unit 2467                                                                                                                                                                                           a